             Case 1:20-cv-00593-JLT Document 4 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GUNTER D. THESUS,                                   No. 2:20-cv-0825-EFB P
12                         Plaintiff,
13              v.                                        ORDER
14    S. RAMOS, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He alleges claims that arose in Kern County, California, at the California

19   Correctional Institution. See ECF No. 1. Kern County is in the Fresno Division of the United

20   States District Court for the Eastern District of California, and this action should have been

21   commenced there. E.D. Cal. Local Rule 120(d). Where a civil action has not been commenced

22   in the proper division of a court, the court may, on its own motion, transfer the action to the

23   proper division. E.D. Cal. Local Rule 120(f).

24             Accordingly, it is hereby ordered that:

25             1. This action is transferred to the Fresno Division.

26             2. The Clerk of Court shall assign a new case number.

27   /////

28   /////
                                                          1
        Case 1:20-cv-00593-JLT Document 4 Filed 04/27/20 Page 2 of 2

 1         3. All future filings shall bear the new case number and shall be filed at:
 2                        United States District Court
                          Eastern District of California
 3                        2500 Tulare Street
 4                        Fresno, CA 93721
     DATED: April 27, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
